internal_revenue_service national_office technical_advice_memorandum number release date third party contact none index uil no case mis no dollar_figure tam-115407-99 cc dom p si b8 district_director taxpayer’s name taxpayer’s address taxpayer identification no periods involved no conference held legend taxpayer issue whether the described deicer vehicles deicers are subject_to tax under sec_4051 of the internal_revenue_code conclusion the described deicers are not subject_to tax under sec_4051 facts for the tax periods in question taxpayer sold at retail airplane deicers that were specially designed for use at commercial airports to apply deicing fluid on airplanes and to inspect and maintain aircraft the deicers consist of a highway chassis specially modified to accept the installation of two deicer fluid tanks with a total capacity of about big_number gallons a fluid delivery system including a telescoping articulating boom and personnel basket an external cabin and other machinery and equipment the chassis modifications meet the specifications required for the deicing equipment by its manufacturer and by the society of automotive engineers the deicers are capable of traveling - miles per hour m p h for limited periods of time when empty but such travel is not recommended by either taxpayer or by the manufacturers of the various component parts of the deicers the deicers can travel no more than m p h with full tanks whether the tanks are empty or full the deicers can not climb a grade of more than three percent the deicers are constructed with high gear ratios and governing mechanisms that prohibit them from being driven at normal highway speeds when the tanks are full the combined weight of the equipment and deicing fluid raises the center of gravity of the deicers making the deicers prone to tipping over at highway speeds the deicers weigh about big_number pounds without fluid in the two tanks the front and rear axles are rated for a total gross vehicle weight g v w of big_number pounds to remain within legal limits the load carrying capacity of the deicers must be reduced by more than percent each deicer is equipped with a transmission that is specially rated in excess of its normal maximum g v w of big_number pounds to accommodate the vehicle configurations and duty_of vehicles used in airport service the transmission may only be used in deicers if the maximum top geared speed of the deicers is limited by axle ratio and engine speed this special rating applies only to airport service vehicles operated on airport property vehicles that must leave the airport premises or that are licensed for use on public roads may not use this rating the deicers are also equipped with a special boom interlock and a separate vehicle drive mechanism these combine to prevent the deicers from being driven at speeds greater that m p h unless the boom is stowed and locked when stowed the boom partially obstructs the driver’s vision making the deicers unsafe to operate on public highways because of their design the deicers are not licensed to travel over the public roads they are exclusively used at the airports and rarely if ever leave the airport premises cautionary stickers on the deicers provide that the deicers are designed for airport use only and are not recommended for highway use law and analysis sec_4051 imposes a tax of percent on the first_retail_sale of automobile truck chassis and bodies other than those suitable for use with a vehicle having a gross vehicle weight of big_number pounds or less sec_145_4051-1 of the temporary excise_tax regulations under the highway revenue act of pub l provides that a chassis or body is taxable under sec_4051 only if it is sold for use as a component of a highway vehicle as defined in paragraph d of sec_48_4061_a_-1 of the manufacturers and retailers excise_tax regulations sec_48_4061_a_-1 defines the term highway vehicle to mean any self-propelled vehicle or any trailer or semitrailer designed to perform a function of transporting a load over public highways whether or not also designed to perform other functions but does not include a vehicle described in sec_48_4061_a_-1 sec_48_4061_a_-1 provides that a self-propelled vehicle or a trailer or semitrailer is not a highway vehicle if it is a specially designed for the primary function of transporting a particular type of load other than over the public highway in connection with a construction manufacturing processing farming mining drilling timbering or operation similar to any of the foregoing enumerated operations and b if by reason of such special design the use of such vehicle to transport such load over the public highways is substantially limited or impaired the regulations further provide that for purposes of applying the rule_of b account may be taken on whether the vehicle may travel at regular highway speed requires a special permit for highway use is overweight overheight or overwidth for regular highway use and any other relevant considerations the deicers described above have characteristics indicating that they are specially designed for the primary function of transporting a particular load other than over the public highway in connection with an operation similar to those enumerated in the regulations specifically these vehicles as sold by taxpayer are specially designed to transport machinery equipment and deicing fluid at airports further by reason of such design the use of the vehicles to transport a load over the highway is substantially limited specifically the design features of the deicers limit their ability to transport a load over the public highways they can not transport substantial amounts of fluid in their tanks while traveling in excess of m p h they are continually at risk of tipping while turning and they can not climb a grade of more than three percent moreover due to the above described features it would be impractical to use a deicer to transport deicing fluid to an airport or to use a deicer to service multiple airports accordingly the deicers are not highway vehicles under the regulations and sales of the vehicles are not subject_to the tax imposed by sec_4051 caveats a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent in accordance with sec_6110 names addresses and identifying numbers have been deleted
